 

EXHIBIT 10.17(a)

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) entered into on
October 11, 2017, is among EARTHSTONE ENERGY HOLDINGS, LLC, a Delaware limited
liability company (“Borrower”), EARTHSTONE OPERATING, LLC, a Texas limited
liability company (“EO”), EF NON-OP, LLC, a Texas limited liability company
(“EF”), SABINE RIVER ENERGY, LLC, a Texas limited liability company (“Sabine”),
EARTHSTONE LEGACY PROPERTIES, LLC, a Texas limited liability company (“ELP”),
LYNDEN USA OPERATING, LLC, a Texas limited liability company (“LUO”), BOLD
ENERGY III LLC, a Texas limited liability company (“BE”) and BOLD OPERATING,
LLC, a Texas limited liability company (“BO”), as guarantors (EO, EF, Sabine,
ELP, LUO, BE and BO, each a “Guarantor” and collectively, the “Guarantors”);
each Lender (defined below) who is a signatory hereto and BOKF, NA dba BANK OF
TEXAS, a national banking association, as administrative agent (“Agent”) for the
Lenders. The party or parties are sometimes individually referred to herein as a
“Party” or collectively referred to as “Parties.”

 

R E C I T A L S

WHEREAS, Borrower, Agent and the lenders from time to time party thereto (each a
“Lender” and collectively, the “Lenders”) are parties to that certain Credit
Agreement dated as of May 9, 2017 (as may be amended, modified or restated from
time to time, the “Credit Agreement”), whereby the Lenders agreed to make
available to Borrower a credit facility upon the terms and conditions set forth
therein; and

 

WHEREAS, Borrower has requested that Agent and the Lenders amend certain
provisions of the Credit Agreement as provided herein; and

 

WHEREAS, subject to the terms hereof, the Agent and the Lenders are willing to
agree to the amendment of certain provisions of the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the Parties to this
Amendment hereby agree as follows:

 

SECTION 1.Defined Terms. Except as may otherwise be provided herein, all
capitalized terms which are defined in the Credit Agreement shall have the same
meaning herein as therein, all of such terms and their definitions being
incorporated herein by reference.  

 

SECTION 2.Amendment to Credit Agreement. Subject to the conditions precedent set
forth in Section 3 hereof:

 

(a)Section 1.02 of the Credit Agreement is hereby amended by inserting the
following as new definitions:

“DCS Expiration” means the later of (x) November 9, 2022 and (y) the date set
forth in clause (i) of “Revolving Credit Termination Date” at the time such
Disqualified Capital Securities are issued.

 

“Disqualified Capital Securities” means any capital stock of such Person that,
by its terms (or by the terms of any security or instrument into which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event, (i) matures (excluding any

 

--------------------------------------------------------------------------------

 

maturity as the result of an optional redemption by Borrower) or is mandatorily
redeemable for any consideration (other than capital stock which would not
constitute Disqualified Capital Securities), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable for any consideration (other than
capital stock which would not constitute Disqualified Capital Securities) at the
option of the holder thereof, in whole or in part, prior to the DCS Expiration,
(iii) is convertible into or exchangeable or exercisable (unless at the sole
option of Borrower) for Debt (unless such conversion, exchange or exercise is at
the option of the holder thereof and only exercisable after the DCS Expiration),
(iv) contains any mandatory repurchase or payment obligation for any
consideration (other than capital stock which would not constitute Disqualified
Capital Securities), except for payments permitted under Section 9.04 or (v)
contains any repurchase or payment obligation for any consideration (other than
capital stock which would not constitute Disqualified Capital Securities) at the
option of the holder thereof, in whole or in part, prior to the DCS Expiration,
except for payments permitted under Section 9.04.

 

“Preferred Equity” means any preferred Capital Securities that rank senior to
Borrower’s common Capital Securities with respect to payment of distributions
and/or distribution of assets upon liquidation, dissolution or winding-up of
Borrower, but specifically excluding any such Capital Securities that constitute
Disqualified Capital Securities.

 

“Subordinated Debt” means any term Debt of Borrower for borrowed money, other
than revolving Debt, and any Disqualified Capital Securities of Borrower (and
any refinancing or replacement of such term Debt or Disqualified Capital
Securities), in any event, issued after October 11, 2017 which meets all of the
following requirements:

(a)the agreements and instruments governing such term Debt or Disqualified
Capital Securities shall not contain (i) any affirmative or negative covenant
(including financial covenants) that is materially more restrictive than those
set forth in this Agreement; provided that the inclusion of any covenant that is
customary with respect to such type of term Debt or Disqualified Capital
Securities and that is not found in this Agreement shall not be deemed to be
more restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of Borrower or any of its Subsidiaries to amend, modify, restate or
otherwise supplement this Agreement or the other Loan Documents except, in the
case of term Debt, as provided pursuant to an intercreditor agreement or other
agreement, the terms of which are reasonably satisfactory to the Agent and the
Required Lenders  (an “Intercreditor Agreement”), (iii) any restrictions on the
ability of any Subsidiary of Borrower to guarantee the Obligations (as such
Obligations may be amended, supplemented, modified, or amended and restated),
provided that, in the case of term Debt, a requirement that any such Subsidiary
also guarantee such term Debt shall not be deemed to be a violation of this
clause (iii), (iv) any restrictions on the ability of Borrower or any Subsidiary
of Borrower to pledge assets as collateral security for the Obligations (as such
Obligations may be amended, supplemented, modified, or amended and restated but
not increased) other than, with respect to such term Debt that is secured, any
such restrictions otherwise being satisfactory to the Agent and the Majority
Lenders; provided that, in any event, (x) a requirement that such term Debt be
secured in compliance with clause (b) below shall not be deemed to be a
violation of this clause (iv) and (y) a requirement that such term Debt be
secured by the same assets that serve as collateral security for the Obligations
shall not be deemed to be a violation of this clause (iv), (v) any cap or
restrictions on the ability of Borrower or any Subsidiary of Borrower to incur
Debt under this Agreement or any other Loan Document, except as provided in an
Intercreditor Agreement; (vi) in the case of term Debt, a scheduled maturity
date that is the later of (x) November 9, 2022 and (y) the date 180 days after
the date set forth in clause (i) of “Revolving Credit Termination Date” at the
time such Debt is incurred, (vii) in the case of Disqualified Capital
Securities, (x) a maturity (excluding any maturity as the result of an optional
redemption

2

--------------------------------------------------------------------------------

 

by Borrower) or a requirement that it be mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to the DCS Expiration Date, or
(y) any mandatory repurchase or payment obligation or other repurchase or
payment obligation (in each case except for payments permitted under Section
9.04) on or prior to the DCS Expiration Date, (viii) in the case of Disqualified
Capital Securities, any requirement that it be secured or (ix) any amortization
or other scheduled principal payments or, except as permitted by the
Intercreditor Agreement, any mandatory principal payments, other than at the
scheduled maturity thereof (other than customary offers to purchase upon a
change of control and customary acceleration rights after an event of default);

(b)if such term Debt is secured, the Liens securing such Debt covers the same
assets which serve as collateral for the Obligations pursuant to the Loan
Documents and are subordinated to the Liens securing the Obligations pursuant to
an Intercreditor Agreement;

(c)on the date of incurrence of such term Debt or Disqualified Capital
Securities, immediately before and after giving effect to such incurrence and
any concurrent repayment of Debt with the proceeds thereof, Borrower is in
compliance, on a pro forma basis, with Section 9.12 of this Agreement; and

(d)no Default or Event of Default exists on the date of incurrence of such term
Debt or Disqualified Capital Securities or will occur immediately after, and as
a result of, the issuance of such term Debt or Disqualified Capital Securities.

 

(b)The definition of “Change of Control” in Section 1.02 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“Change of Control” means (a) Frank A. Lodzinski shall cease or fail for any
reason to serve and function as the Chief Executive Officer of Borrower and he
shall not be succeeded in such position by an individual reasonably acceptable
to the Majority Lenders or (b) any “change in control” (as set forth in any
document governing any Subordinated Debt) occurs that obligates Borrower or any
other Loan Party to repurchase, redeem or repay all or any part of the
Subordinated Debt provided for therein.

 

(c)Clause (xi) of the definition of “Debt” in Section 1.02 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(xi) Disqualified Capital Securities (for purposes hereof, the amount of any
Disqualified Capital Securities shall be its liquidation value and, without
duplication, the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase in respect of Disqualified Capital
Securities);”

 

(d)Section 2.07(b) of the Credit Agreement is hereby amended by adding the
following as a new clause (vii):

 

“(vii)Subordinated Debt.  Upon each reduction of the Borrowing Base under
Section 2.08(h) resulting from the issuance of Subordinated Debt, if a Borrowing
Base Deficiency then exists or results therefrom, then the Borrower shall,
concurrently with the receipt thereof, prepay the Loans with the net proceeds
received from such issuance of Subordinated Debt in an amount necessary to
eliminate such Borrowing Base Deficiency.  If, because of LC Exposure, a
Borrowing Base Deficiency remains after prepaying all of the Loans, Borrower
shall pay to Agent on behalf of the Lenders an amount equal to such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in Section
2.10(b).  Notwithstanding anything in this Agreement to the

3

--------------------------------------------------------------------------------

 

contrary, if at the time of any issuance of Subordinated Debt a Borrowing Base
Deficiency exists, then Borrower shall, concurrently with the receipt thereof,
prepay the Loans with the net proceeds received from such issuance of
Subordinated Debt to the extent necessary to eliminate the portion of the
Borrowing Base Deficiency resulting from such issuance of Subordinated Debt and
such preexisting Borrowing Base Deficiency; and Borrower shall remain obligated,
pursuant to the terms of this Agreement, to eliminate any Borrowing Base
Deficiency remaining after prepaying the Loans with the net proceeds from such
issuance of Subordinated Debt.”  

 

(e)Section 2.08 of the Credit Agreement is hereby amended by (i) renumbering
existing clause (h) as clause (i) and (ii) adding the following as a new clause
(h):

 

“(h)Redetermination Concurrent with Subordinated Debt Issuance.  Effective
immediately upon the issuance of any Subordinated Debt by Borrower on or after
May 1, 2018, the Borrowing Base shall automatically reduce on the effective date
of such issuance by an amount equal to twenty-five percent (25%) of (A) the
amount of such Subordinated Debt issued minus (B) to the extent such
Subordinated Debt constitutes a refinancing of existing Subordinated Debt, the
amount of existing Subordinated Debt being refinanced thereby.”

 

(f)Section 8.01(d) of the Credit Agreement is hereby amended by adding the
following to the end thereof:

 

“Promptly after Borrower knows that any “default” or any “event of default” has
occurred under any document or agreement for Subordinated Debt, a notice of such
occurrence, describing the same in reasonable detail and the action Borrower
proposes to take with respect thereto.”

 

(g)Section 8.01(j) of the Credit Agreement is hereby amended by adding the
following after the words “similar agreement”:

 

“(including any agreement relating to Subordinated Debt)”

 

(h)Article VIII of the Credit Agreement is hereby amended by adding the
following as a new Section 8.15:

 

“Section 8.15Designation of Senior Debt.     Borrower shall, and shall cause
each Subsidiary of Borrower to, designate all Obligations as “designated senior
indebtedness” under any Subordinated Debt documents or agreements.”

 

(i)Section 9.01 of the Credit Agreement is hereby amended by (i) renumbering
existing clause (h) as clause (i) and (ii) adding the following as a new clause
(h):

 

“(h)Subordinated Debt of Borrower and the guaranties given by Subsidiaries of
Borrower with respect thereto; provided that, such Subordinated Debt does not
exceed $100,000,000 in the aggregate.”

 

(j)Section 9.02 of the Credit Agreement is hereby amended by adding the
following as a new clause (g):

“(g)Liens securing Subordinated Debt that is term Debt so long as (i) the
creation, incurrence, assumption or existence of such Liens is permitted under
an Intercreditor Agreement pertaining to such Subordinated Debt and (ii) such
Subordinated Debt is permitted under Section 9.01(h) above.”

4

--------------------------------------------------------------------------------

 

 

(k)Section 9.04 of the Credit Agreement is hereby amended by adding the
following as new clauses (d) and (e):

 

“(d)cash distributions payable by Borrower to the holders of Borrower’s
Disqualified Capital Securities, provided (i) no such Restricted Payment shall
exceed the cash amount required to be paid pursuant to the documents and
agreements governing such Disqualified Capital Securities (for the avoidance of
doubt, this clause (i) does not require Borrower to elect a payment in kind
option for payment of distributions when such option is available), (ii) both
before and after giving effect to the making of such Restricted Payment, no
Default exists, (iii) both before and after giving effect to the making of such
Restricted Payment, the pro forma Leverage Ratio shall be less than 3.00 to
1.00, and (iv) both before and after giving effect to the making of such
Restricted Payment, the Borrowing Base Utilization is less than eighty-five
percent (85%).

 

(e)cash distributions payable by Borrower to the holders of Borrower’s Preferred
Equity provided (i) no such Restricted Payment shall exceed the cash amount
required to be paid pursuant to the documents and agreements governing such
Preferred Equity (for the avoidance of doubt, this clause (i) does not require
Borrower to elect a payment in kind option for payment of distributions when
such option is available), (ii) both before and after giving effect to the
making of such Restricted Payment, no Default exists, (iii) both before and
after giving effect to the making of such Restricted Payment, the pro forma
Leverage Ratio shall be less than 3.00 to 1.00, and (iv) both before and after
giving effect to the making of such Restricted Payment, the Borrowing Base
Utilization is less than eighty-five percent (85%).”

 

(l)The parenthetical in Section 9.17 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“(other than (x) the Loan Documents and (y) documents and agreements relating to
Subordinated Debt, to the extent permitted by the Intercreditor Agreement
pertaining to such Subordinated Debt)”

 

(m)Article IX of the Credit Agreement is hereby amended by adding the following
as new Sections 9.21 and 9.22:

 

“Section 9.21Subordinated Debt.     Borrower shall not, nor shall it permit any
of its Subsidiaries to, make any payments on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise), interest,
premiums and fees in respect of any Subordinated Debt prior to the scheduled
maturity or due date thereof in any manner, or make any such payment in
violation of any Intercreditor Agreement applicable thereto; provided that, the
conversion, exchange, exercise or redemption of such Subordinated Debt for, or
using the proceeds of, other Subordinated Debt that is permitted by this
Agreement or Capital Securities (other than Capital Securities that constitute
Disqualified Capital Securities) of Borrower that is (i)  in accordance with the
terms of such Subordinated Debt and (ii) permitted under the Intercreditor
Agreement, if any, pertaining to such Subordinated Debt shall not be a violation
of this Section 9.21.

 

5

--------------------------------------------------------------------------------

 

Section 9.22Additional Liens.     Borrower shall not, nor shall it permit any of
its Subsidiaries to, grant a Lien on any Property to secure any Subordinated
Debt without first (a) giving fifteen days’ prior written notice to Agent
thereof and (b) granting to Agent to secure the Obligations an Lien in the same
Property pursuant to Security Instruments in form and substance satisfactory to
Agent.  In connection therewith, Borrower shall, or shall cause its Subsidiaries
to, execute and deliver such other additional closing documents, certificates
and legal opinions as may reasonably be requested by the Agent.”

 

(n)Section 10.01 of the Credit Agreement is hereby amended by (i) deleting the
period at the end of clause (m) and replacing it with “; or” and (ii) adding the
following as new clauses (n) and (o):

 

“(n)an “event of default” under any document or agreement relating to
Subordinated Debt shall have occurred; or

 

(o)any of the provisions of any Intercreditor Agreement shall, for any reason,
cease to be valid and binding or otherwise cease to be in full force and effect
and valid, binding and enforceable in accordance with its terms against any Loan
Party or any holder of Subordinated Debt, or shall be repudiated in writing by
any such Person.”

 

(o)Amendments for section cross-reference updates.

 

 

i.

The Credit Agreement is amended by replacing the reference to “Section 2.08(h)”
in the definition of “Redetermination Date” with “Section 2.08(i)”.

 

 

ii.

The Credit Agreement is amended by replacing the reference to “Section 2.08(f)
or Section 2.08(g)” in Section 2.07(b)(ii) with “Section 2.08(f), Section
2.08(g) or Section 2.08(h)”.

 

 

iii.

The Credit Agreement is amended by replacing the reference to “Sections 2.08(d),
(e) and (f)” in Section 2.08(a) with “Sections 2.08(d), (e), (f), (g) and (h)”.

 

 

iv.

The Credit Agreement is amended by replacing the reference to “Sections 2.08(d),
(e), (f) or (g)” in Section 2.08(a) with “Sections 2.08(d), (e), (f), (g) or
(h)”.

 

SECTION 3.  Conditions of Effectiveness.  The obligations of Agent and the
Lenders to amend the Credit Agreement as provided herein are subject to the
fulfillment of the following conditions precedent:

 

(a)Agent shall have received counterparts of this Amendment, which shall have
been executed by the Lenders, Borrower and the Guarantors.

 

(b)Borrower shall have made payment of all fees and expenses due and owing under
the Credit Agreement including such fees and expenses specified in Section 6.  

 

(c)All representations and warranties set forth in each of the Loan Documents
shall be true and correct.

 

(d)No Material Adverse Effect shall have occurred.

 

(e)No Default or Event of Default shall have occurred.

 

6

--------------------------------------------------------------------------------

 

SECTION 4.Representations and Warranties. Borrower and each Guarantor represents
and warrants to Agent and the Lenders, with full knowledge that Agent and the
Lenders are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)It has the power and authority to execute, deliver and perform this
Amendment, and all organizational action on the part of itself, as applicable,
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)This Amendment and each other document executed and delivered in connection
herewith constitute its legal, valid and binding obligation, to the extent it is
a party thereto, enforceable against it in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

(c)This Amendment does not and will not violate any provisions of (i) its
Charter Documents; (ii) any contract, agreement, or instrument to which it is a
party; or (iii) any requirement of any governmental authority to which it is
subject. Its execution of this Amendment will not result in the creation or
imposition of any lien upon its properties other than those permitted by the
Credit Agreement and this Amendment.

 

(d)Its execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

 

(e)As of the date of this Amendment, it is solvent and has taken no action such
as may invoke applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

(f)No Default or Event of Default exists, and all of the representations and
warranties made by it contained in the Credit Agreement are true and correct in
all material respects on and as of this date other than those which have been
disclosed to Lenders in writing (except to the extent such representations and
warranties expressly refer to an earlier or other date, in which case they shall
be true and correct as of such earlier or other date).

 

Except to the extent expressly set forth herein to the contrary, nothing in this
Section 4 is intended to amend any of the representations or warranties
contained in the Agreement.

 

SECTION 5.Reference to and Effect on the Credit Agreement.

 

(a)Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.  This Amendment
shall constitute a Loan Document.

 

(b)Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

7

--------------------------------------------------------------------------------

 

SECTION 6.Fees, Cost, and Expenses. Borrower agrees to pay all reasonable legal
fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Agent, and agrees to save Agent harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such fees.

 

SECTION 7.Extent of Amendment. Except as otherwise expressly provided herein,
neither the Credit Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower and each Guarantor hereby ratifies and
confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement, as applicable, remain in full force and effect, (ii) each
of the other Loan Documents to which it is a party are and remain in full force
and effect in accordance with their respective terms, and (iii) the Collateral
granted by it is unimpaired by this Amendment.

 

Nothing contained in this Amendment nor any past indulgence by Agent and/or the
Lenders, nor any other action or inaction on behalf of Agent and/or the Lenders
(i) shall constitute or be deemed to constitute a waiver of any unknown or
future Defaults or Events of Default which may now or in the future exist under
the Credit Agreement or the other Loan Documents, or (ii) shall constitute or be
deemed to constitute an election of remedies by Agent and/or the Lenders or a
waiver of any of the rights or remedies of Agent and/or the Lenders provided in
the Credit Agreement or the other Loan Documents or otherwise afforded at law or
in equity.

 

SECTION 8.Grant and Affirmation of Security Interest. Borrower and each
Guarantor hereby confirms and agrees that (i) any and all liens, security
interests and other security or Collateral granted by it and now or hereafter
held by Lenders as security for payment and performance of the Obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations, and (ii) the Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.  

 

SECTION 9. Claims; Release. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Agent and the Lenders to enter into this Amendment, Borrower and each Guarantor
hereby represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of Borrower
or any Guarantor to Agent and/or the Lenders.  In consideration of the
amendments contained herein, Borrower and each Guarantor hereby waives and
releases each of the Lenders and Agent from any and all claims and defenses,
known or unknown, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby.

 

SECTION 10.Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (such as Portable Document Format) and other
Loan Documents shall be equally as effective as delivery of a manually executed
counterpart of this Amendment and such other Loan Documents.

 

SECTION 11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

8

--------------------------------------------------------------------------------

 

 

SECTION 12.Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 13.NO ORAL AGREEMENTS. The rights and obligations of each of the parties
to the loan documents shall be determined solely from written agreements,
documents, and instruments, and any prior oral agreements between such parties
are superseded by and merged into such writings. This Amendment and the other
written loan documents executed by Borrower, Guarantor, Agent and/or the Lenders
(together with any fee letters as they relate to the payment of fees after the
closing date) represent the final agreement between such parties, and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by such parties. There are no unwritten oral agreements between such
parties.

 

[signature pages to follow]

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

BORROWER:

 

EARTHSTONE ENERGY HOLDINGS, LLC

a Delaware limited liability company

 

By:

 

/s/ Mark Lumpkin, Jr.

Name:

 

Mark Lumpkin, Jr.

Title:

 

Executive Vice President and Chief Financial

 

 

Officer

 

GUARANTORS:

 

EARTHSTONE OPERATING, LLC,

a Texas limited liability company

EF NON-OP, LLC,

a Texas limited liability company

SABINE RIVER ENERGY, LLC,

a Texas limited liability company

EARTHSTONE LEGACY PROPERTIES, LLC,

a Texas limited liability company

LYNDEN USA OPERATING, LLC,

a Texas limited liability company

BOLD ENERGY III LLC,

a Texas limited liability company

BOLD OPERATING, LLC,

a Texas limited liability company

 

Each by: 

 

/s/ Mark Lumpkin, Jr.

Name:

 

Mark Lumpkin, Jr.

Title:

 

Executive Vice President and Chief Financial

 

 

Officer

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER AND AGENT:

 

BOKF, NA dba BANK OF TEXAS,

as Agent and Lender

 

By:

 

/s/ Martin W. Wilson

 

 

Martin W. Wilson

 

 

Senior Vice President

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER:

 

Wells Fargo Bank, N.A.

as Lender

 

By:

 

/s/ Edward Pak

Name:

 

Edward Pak

Title:

 

Director

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER:

 

Royal Bank of Canada,

as Lender

 

By:

 

/s/ Emilee Scott

Name:

 

Emilee Scott

Title:

 

Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER:

 

SUNTRUST BANK,

as Lender

 

By:

 

/s/ Yann Pirio

Name:

 

Yann Pirio

Title:

 

Managing Director

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER:

 

KeyBank National Association,

as Lender

 

By:

 

/s/ George E. McKean

Name:

 

George E. McKean

Title:

 

Senior Vice President

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

 

LENDER:

 

IBERIABANK,

as Lender

 

 

 

By:

 

/s/ Stacy Goldstein

Name:

 

Stacy Goldstein

Title:

 

Senior Vice President

 

Signature Page to First Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)